Citation Nr: 1712672	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  02-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1973.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO essentially determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a lumbosacral spine disability (which was characterized as a back disability).  The Veteran disagreed with this decision in August 2002.  He perfected a timely appeal in November 2002.  A videoconference Board hearing was held at the RO in April 2003 before an Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Acting Veterans Law Judge who held the April 2003 Board hearing subsequently retired from the Board and the Veteran elected to have a new Central Office Board hearing which was held before the undersigned Veterans Law Judge (VLJ) in December 2016.  A copy of the December 2016 Central Office Board hearing transcript also has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

In December 2003, the Board reopened the Veteran's previously denied service connection claim for a lumbosacral spine disability and remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also remanded this appeal in October 2005.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its December 2003 remand, the Board directed that the AOJ provide the Veteran with appropriate VCAA notice which was provided to him in March 2004.  The Board also directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his lumbosacral spine disability in its December 2003 remand.  The requested examination occurred in March 2004.  In its October 2005 remand, the Board directed that the AOJ attempt to obtain the Veteran's updated treatment records.  These identified records subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2006, the Board denied the Veteran's claim on the merits.  VA's Office of General Counsel appealed the Board's December 2006 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Unilateral Motion for Remand.  The Court granted this motion in May 2008, vacating and remanding the Board's December 2006 denial of service connection for a lumbosacral spine disability.

In November 2008, November 2011, and in December 2015, the Board remanded this matter again to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its November 2008 remand, the Board directed that the AOJ attempt to obtain updated private treatment records for the Veteran and schedule him for another examination to determine the nature and etiology of his lumbosacral spine disability.  The requested records subsequently were associated with the claims file and the requested examination occurred in August 2010.  In its November 2011 remand, the Board directed that the AOJ attempt to obtain the Veteran's complete Social Security Administration (SSA) records and provide him the opportunity to request a new hearing before a different VLJ.  The Veteran's complete SSA records subsequently were associated with the claims file.  Responding to the Veteran's request for a new hearing before a different VLJ, the Board directed that the AOJ schedule him for a new Board hearing in its December 2015 remand.  As noted above, a new Board hearing was held before the undersigned VLJ in December 2016.  Id.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence indicates that the Veteran's current lumbosacral spine disability is related to active service.


CONCLUSION OF LAW

A lumbosacral spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for a lumbosacral spine disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred a lumbosacral spine disability during active service.  He specifically contends that an in-service back injury while in basic training caused or contributed to his current lumbosacral spine disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim for arthritis of the lumbosacral spine.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for a lumbosacral spine disability.  The Veteran contends that he incurred a lumbosacral spine disability during active service.  The Board agrees, finding that the evidence demonstrates an etiological relationship between his current lumbosacral spine disability and active service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in March 1970, the Veteran reported a pre-service medical history of back trouble which the in-service examiner noted was "not limiting."  Clinical evaluation was completely normal.  The Veteran complained of and was treated for low back pain on 2 outpatient treatment visits on October 5 and 8, 1970, when it was noted that he had experienced low back pain for 3 weeks and the cause of his low back pain was "elusive."  He reported experiencing trauma on October 7, 1970, when he was seen the next day on October 8, 1970.  He also complained of and was treated for non-radiating low back pain on outpatient treatment in June 1972.  Nothing relevant was noted on clinical evaluation of the Veteran at his separation physical examination in January 1973, prior to his separation from active service in March 1973.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also supports granting the Veteran's service connection claim for a lumbosacral spine disability.  It shows that the Veteran's current lumbosacral spine disability is related to active service.  For example, the Veteran's post-service VA and private treatment records document ongoing complaints of and treatment for multiple lumbosacral spine disabilities (variously diagnosed as degenerative disc disease at L5-S1, mild foraminal stenosis, and degenerative joint disease with spondylosis of the lumbosacral spine).  In a December 2016 letter which was date-stamped as received by the Board in January 2017, S.W.K., M.D., the Veteran's private treating physician, opined that it was at least as likely as not that the Veteran's current lumbosacral spine disability (which she diagnosed as chronic lumbar pain) was related to his in-service fall in 1970 which injured his low back.  The rationale for this opinion was a review of the Veteran's service treatment records and post-service VA and private treatment records.  The rationale also was that the Veteran's injury caused him to experience "chronic mechanical back pain and eventually degenerative damage to his spine."  Dr. S.K. noted that, following this injury, the Veteran experienced low back pain, muscle spasm, and tight lower lumbar muscles - all of which was documented in the medical records which she reviewed.

The Veteran's SSA records show that he is receiving Social Security disability for back disorders.

The Veteran testified at his December 2016 hearing before the undersigned VLJ that he injured his low back while in basic training.  See Board hearing transcript dated December 12, 2016, at pp. 3-4.  He also testified that he first sought medical treatment approximately 3 weeks following this in-service back injury.  Id., at pp. 5-6.

The Board acknowledges that, following VA examinations in March 2004, August 2010, and in May 2011, the VA clinicians opined that it was less likely than not that the Veteran's current lumbosacral spine disability was related to active service.  None of these opinions concerning the contended etiological relationship between the Veteran's lumbosacral spine disability and active service had an adequate rationale, however.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   For example, the VA examiner who provided his opinions in March 2004 and August 2010 found "inadequate documentation" to support finding a medical nexus between the Veteran's lumbosacral spine disability and active service.  This examiner also found the absence of post-service complaints of and treatment for a lumbosacral spine disability for a period of approximately 20 years to be persuasive support for his negative nexus opinion in March 2004.  Similarly, the VA examiner who provided her negative nexus opinion in May 2011 concerning the contended etiological relationship between the Veteran's current lumbosacral spine disability and active service found the lack of lumbosacral spine problems noted at the Veteran's separation physical examination or for "multiple years following service" separation to be persuasive support for her opinion.  The opinion rationales provided by the VA examiners in March 2004, August 2010, and in May 2011 all violate the Court's holdings in Buchanan and Barr because they rely on the absence of evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Thus, the Board finds that the March 2004, August 2010, and May 2011 VA examiner's opinions are all not probative on the issue of whether the Veteran's current lumbosacral spine disability is related to active service.

In summary, the probative medical evidence of record (December 2016 letter from Dr. S.W.K.) supports finding that the Veteran's current lumbosacral spine disability is related to active service.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbosacral spine disability is warranted. 


ORDER

Entitlement to service connection for a lumbosacral spine disability is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


